Todd v. David                                                       






DISMISSED
SEPTEMBER 13, 1990

NO. 10-90-116-CV
Trial Court
# 24,503
IN THE
COURT OF APPEALS
FOR THE
TENTH DISTRICT OF TEXAS
AT WACO

* * * * * * * * * * * * *

STANFORD C. TODD,
   Appellant
v.

CHRISTINE M. DAVID,
   Appellee

* * * * * * * * * * * * *

 From 52nd Judicial District Court
Coryell County, Texas

* * * * * * * * * * * * *

O P I N I O N

* * * * * * *
On May 3, 1990, Stanford Todd, Appellant, was held in contempt
for failing to pay child support and assessed 78 months in jail and
a $6,500 fine.  However, on that date the court suspended
imposition of the commitment order, and placed him on probation for
five years.
Appellant has attempted a direct appeal of the May 3rd order
to this court.
A decree of contempt, though probated or suspended,
constitutes a restraint on one's liberty.  Ex parte Conner, 746
S.W.2d 527 (Tex. App.--Beaumont 1988) (abating appeal).  Such an
order can lead to incarceration and is thus quasi-criminal in
nature.  Ex parte Conner, 749 S.W.2d 241, 242 (Tex. App.--Beaumont
1988, no writ).  This court does not have jurisdiction over a
direct appeal from such an order.  Wagner v. Warnasch, 156 Tex.
334, 295 S.W.2d 890 (1956); Ex parte Dillard, 577 S.W.2d 519, 520
(Tex. Civ. App.--Texarkana 1979, no writ).
The appeal is dismissed for want of jurisdiction.
PER CURIAM
DO NOT PUBLISH